DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, and 4-22 are now pending. Claim 3 has been cancelled. Claims 14-20 are withdrawn from consideration as being directed to non-elected claims. 

Status of Previous Objection/Rejections
The rejections under section 112(b) in the previous office action are addressed and fixed by the applicant through amendments filed on 24 February 2022. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is vague. The recitation of “optionally” in lines 2 and 4 is interpreted as “such as” or “for example” type clauses where the metes and bounds of the claim is not defined because the limitations following “optionally” are not clear if they are meant to be exemplary or limiting. 
	Also, should claim 1 be allowable in the future, Examiner suggests addressing the same “optionally” language issue in claims 15-17 to expedite rejoinder. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himbert et al (“The Molecular Structure of Human Red Blood Cell Membranes from Highly Oriented, Solid Supported Multi-Lamellar Membranes”, Scientific Reports, |7:39661|DOI:10.1038/srep39661, published 1/3/2017, 1-14).
	Himbert et al disclose multi-lamellar stacks of human red blood cell (RBC) membranes on a silicon wafer. RBC ghosts are prepared by hemolysis and applied onto functionalized silicon chips and annealed into multi-lamellar RBC membranes (See Abstract on pg. 1). Figure 5 shows multi-lamellar structure with a water layer (i.e. an aqueous layer) (dw) between 2 RBC membranes. The silicon wafers can be made hydrophilic by treatment with sulfuric acid (p. 9). The RBC multi-lamellar stack is prepared on the silicon wafer at different temperatures and under relative humidities between 50% and 100%. The best results were obtained at 50°C and 95% relative humidity in saturated K2SO4 (potassium sulfate) (p. 10). 
	With respect to claim 5, claim 5 is a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). Himbert et al discloses a RBC multi-lamellar membrane structure on a solid substrate that anticipates the product of claim 5 regardless of how it is made.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Himbert et al (“The Molecular Structure of Human Red Blood Cell Membranes from Highly Oriented, Solid Supported Multi-Lamellar Membranes”, Scientific Reports, |7:39661|DOI:10.1038/srep39661, published 1/3/2017, 1-14) in view of Yamazaki et al (US Pat 7,407,768) 
See above for the teachings of Himber et al. 
Himbert et al differ from the instant invention in failing to teach a silicon dioxide substrate to support the RBC multi-lamellar membrane structure. 
Yamazaki et al teach the use of silicon dioxide as a substrate material to support lipid bilayers (Col. 7, lines 56-58). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon dioxide support of Yamazaki et al as a solid substrate to support the RBC multi-lamellar membrane structure of Himbert et al because Himbert et al teach the use of silicon in general as a substrate material and Yamazaki et al shows silicon dioxide to be a suitable material to support lipid bilayers which is what the RBC multi-lamellar membrane structure of Himbert et al is essentially composed of.  A person of ordinary skill in the art reasonably would have expected success because both Himbert et al and Yamazaki et al are directed to silicon based support materials for support lipid bilayers.

10.	Claims 1, 2, 4-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al (US2003/0134433A1) in view of Himbert et al (“The Molecular Structure of Human Red Blood Cell Membranes from Highly Oriented, Solid Supported Multi-Lamellar Membranes”, Scientific Reports, |7:39661|DOI:10.1038/srep39661, published 1/3/2017, 1-14). 
Gabriel et al discloses an apparatus for detecting the presence of pathogenic agents comprising sensors containing functionalized nanostructures integrated into circuits on a substrate (see Abstract). The substrate can be made of silicon dioxide ([0027]). The nanostructures span a gap between two electrodes and is protected by a biologically and/or chemically protective coating comprising a phospholipid bilayer ([0036]). A power supply is included in the apparatus to provide voltage to the electrodes ([0045]). 
Gabriel et al differs from the instant invention in not teaching a protective coating comprising a multi-lamellar lipid membrane structure with an aqueous layer in between. 
See above for the teachings of Himbert et al. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-lamellar lipid membrane structure of Himbert et al as the protective coating on the apparatus of Gabriel et al because Gabriel requires the protective coating to be a phospholipid bilayer ([0036]) and provide a cell membrane-like environment for targeted molecules ([0037]) and multi-lamellar lipid membrane structure of Himbert et al meets these criteria. A person of ordinary skill in the art reasonably would have expected success because both Gabriel et al and Himbert et al are directed to silicon based support materials for support lipid bilayers. 
With respect to claims 4 and 5, claims 4 and 5 are product by process claims. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). The combination of Gabriel et al and Himbert et al disclose a RBC multi-lamellar membrane structure on a solid substrate with an electrode make obvious the product of claims 4 and 5 regardless of how it is made. 
With respect to claims 7 and 8, Himbert al teach acid treatment of a silicon surface to make it hydrophilic. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the silicon dioxide substrate of Gabriel et al with an acid to make it hydrophilic, as taught by Himbert et al because in some embodiments of Gabriel et al, an aqueous layer can be disposed between the nanostructures and the protective coating and a hydrophilic silicon substrate would aid in supporting the aqueous layer.  A person of ordinary skill in the art reasonably would have expected success because both Gabriel et al and Himbert et al teach silicon based support materials. 

11.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al (US2003/0134433A1) in view of Himbert et al (“The Molecular Structure of Human Red Blood Cell Membranes from Highly Oriented, Solid Supported Multi-Lamellar Membranes”, Scientific Reports, |7:39661|DOI:10.1038/srep39661, published 1/3/2017, 1-14) as applied to claim 9 above, and further in view of Boxer (WO 98/23948).
See above for the teachings of Gabriel et al and Himbert et al. 
Gabriel et al further differs from the instant invention in not teaching the electrodes be made of gold, silver, or platinum. 
Boxer discloses a biosensor (abstract) comprising: a solid substrate (substrate 22) having a lipid bilayer compatible surface (“the substrate surface contains a plurality of distinct bilayer-compatible surface regions 24”—pg 7 line 9);  a lipid membrane structure derived from a biological cell (“from egg” pg 28 line 13) and localized on the lipid bilayer compatible surface (pg 8 line 20); and at least one electrode (page 11 lines 1-7). The electrodes can be made of platinum, gold, or silver (pg. 14, lines 7-8). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use platinum, gold, or silver, as taught by Boxer, as a material for the electrodes in Gabriel et al because Boxer shows platinum, gold, and silver to be well known and conventional materials for electrodes.  A person of ordinary skill in the art reasonably would have expected success because both Boxer and Gabriel et al are directed to devices with electrodes that support lipid bi-layers.

	
Allowable Subject Matter
12.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The prior art does not disclose the usage of a microfluidic device, well, or channel to receiving a sample in fluid communication with the multi-lamellar lipid membrane structure of claim 1.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Naumann and Nowak (EP 2746772 B1) discloses a model lipid bilayer and membrane proteins supported therein. However, Naumann and Nowak do not disclose the structure of the lipid bilayer being multi-lamellar composed of two stacked lipid bilayers with an aqueous layer in between. 
Tsuyoshi et al. (US6019998A) discloses a spherical lipid membrane structure with multiple sub-structures. However, Tsuyoshi et. al does not disclose a stacked multi-lamellar membrane structure with an aqueous layer in between. 
Karlsson et al. (PGPub US 2011/0091864 A1) disclose a lipid bilayer device comprising of planar and/or topographic substrates. However, Karlsson et al do not disclose a multi-lamellar lipid membrane structure with an aqueous layer in between. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



5/21/2022